De Vries, Judge,
delivered the opinion of the court:
The issues of law presented in this cause and the decision are substantially the same as those presented in United States v. Morris European & American Express Co., supra (T. D. 32386). The facts, however, in this case are different. The finding of the Board of General Appraisers that these importations are “artistic antiques,” based upon conflicting statements in the record and photographs of the articles, seems amply supported. For these reasons and those in said case given and upon the construction therein announced, the decision of the Board of General Appraisers herein should be, and is, affirmed.